Opinion op the Court by
Judge Hobson
Affirming.
The life of Be-t-tie K. Wyatt was insured' by tb-e American GuiM in the sum of $1,000, for the benefit of her husband, Charle-s A. "Wyatt. She died, and-this suit was filed by him against the society to recover o-n the policy. It admitted a liability of something over $400, hut denied any further liability-under certain clauses of its constitution and by-law's, and the constitution and by-laws of another society which it succeeded, and in which the deceased was originally insured. The matters relied on were not set out in the certificate as required by section 679. Ky. Stat., 1903. The deceased died in. the year 1905. The action was begun upon the policy in September, 1905. By an act which became a law March 24, 1906. the general assembly added' these words to section 679, Ky. Stat., 1903: “But the. provisions of this- sec*47tion and of this subdivision shall not apply to secret or fraternal societies, lodges or councils, which are under -the supervision of a grand lodge or supreme body and secure members through the lodge system exclusively, and pay no commission nor employ any agents except in'the organization and supervision of the work of local subordinate lodges or councils.” The American Guild is a secret or fraternal society, under the supervision of a grand'lodge. It secures members through the lodge system exclusively. It pays no commission and employs no agents, except in the organization and supervision of the work of the local lodges. It is insisted for it that the amendment to the statute may be relied upon by it, although the loss occurred and the action had been brought before the statute was amended. It is insisted that section 679, Kentucky Statutes, merely establishes a rule of evidence, and that the trial of a case is governed by the law of evidence in force at the time the case is tried. The circuit court gave judgment in favor of the plaintiff, and the defendant appeals.
Section 679, Ky. Stat., 1903, so far as material is in these words: “All policies or certificates hereafter issued to persons within the commonwealth by corporations transacting business therein under this law, which’ policies or certificates contain any reference to the application of the insured, or the constitution, bylaws or other rules of the corporation, either as forming part of the policy or contract between the parties thereto, or having any bearing on said contract, shall contain or have attached to said policy or certificate a correct copy of the application as signed by the applicant, and the portions of the constitution, bylaws or other rules referred to; and unless so attached and accompanying the policy, no such applica*48tion, constitution, by-laws or other rules shall be received as evidence in any controversy between the parties to or interested in said policy or certificate, and shall not be considered a part of the policy or of. the contract between such parties. ’ ’ There would be much force in the position of appellant if the statute stopped with these words: “No such application, constitution, by-laws or other rules referred to shall be received in evidence in any controversy between the parties to or interested in said policy or certificate.” But the statute does not stop here. These words are added: “And shall not be considered a part of the policy or of the contract between such parties. ’ ’ This is to provide more than a rule of evidence. It is a provision as to- what shall be the contract between the parties. Under the statute the policy or certificate is the contract between the parties unless the other papers referred to are attached thereto. A contrary rule was not laid down'in Hunziker v. Knights of Honor, 117 Ky. 418, 25 Ky. Law Rep. 1510, 78 S. W. 201: In that case it was held that a by-law passed after the enactment of the statute which materially changed a policy theretofore issued could not be considered unless attached to the policy. The opinion is not rested upon the ground that the statute merely established a rule of evidence. The court said: “The statute under consideration is one that affects the remedy to the extent, at least, that it establishes a rule of evidence. It does not interfere with the right of insurance companies to pass such a by-law as the one relied on by appellee, but it prevents them from making use of it as evidence., or relying upon it as a part of the contract, in.a controversy or lawsuit with one of their policy holders, *49unless it has been attached to and made a part of the policy.”
In the case before ns the defendant is by the statute-prevented from relying upon the matters referred to-as a part of the contract. The rights of the parties-are determined by the contract, and the contract under the statute is determined by the certificate. The State cannot make any law impairing the obligation of a contract, and when the insured died the rights of the beneficiary attached, and the State could not thereafter, if it wished, impair in any way the contract rights of the beneficiary under his contract.
Judgment affirmed.
Petition for rehearing by appellant overruled.